Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


Richard Lee Dix, Appellant                           Appeal from the 123rd District Court of
                                                     Panola County, Texas (Tr. Ct. No. 2022-
No. 06-22-00040-CV           v.                      118). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Stevens and
Brittany Foster, Appellee                            Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the order of the trial court.
       We note that the appellant, Richard Lee Dix, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED OCTOBER 13, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk